DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Cornfield 7252255.
Cornfield discloses the claimed invention as recited in the claims as shown below:


1. A cutting board, comprising:  a work surface 12; one or more cut-outs 28, wherein each of said cut-outs is defined by a ledge 62; and  multiple containers (Fig.4, 32 shows multiple containers 32 which can be stacked within each other for storage or to carry)  removably installed within the one or more cut-outs; wherein one or more containers installed in a cut-out are supported by the  defining ledge.

2. The cutting board of claim 1, wherein:  no container installed in a cut-out is higher than the work surface. See Figs.2&3

3. The cutting board of claim 1, further comprising:  a gutter 60. 
4, The cutting board of claim 3, wherein the gutter surrounds the work  surface except for a portion of the work surface adjacent to the one or more cut-outs.

5. The method of claim 1, wherein:  the cutting board is positioned such that the work surface has underlying support but the one or more cut-outs overlie open space; and a portion of the cutting board comprising the work surface is weighted to offset weight of the one or more containers and contents of the one or more  containers. There is no specific structure set out in the specification nor claims and all board are weighted. Weighted means they have a shape and are balanced. Which is true of the prior art


7. A method of using a cutting board, comprising:  positioning the cutting board so that a work surface of the cutting board is supported immediately underneath but one or more cut-outs in the cutting board have  no immediate underlying support; installing a first container in a first cut-out, wherein said installing comprises mating arim of the first container with a ledge defining the first cut-out; nesting one or more second containers within the first container;  preparing food ingredients on the work surface; moving the food ingredients into at least one of the first container and the one or more second containers; and removing the first container and the one or more second containers. This is merely the natural use of the claimed invention.

8. The method of claim 7, wherein said moving comprises:  scraping the food ingredients directly into the first container or a second container. This is merely the natural use of the claimed invention.

9. The method of claim 7, wherein:  no container extends above the work surface. This is merely the natural use of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornfield 7252255 in view of Durr 6460841.
Cornfield discloses the claimed invention except for a gutter surrounding the work  surface except for a portion of the work surface adjacent to the one or more cut-outs.
Durr discloses that it is was known to have a gutter22 surrounds the board 16 expect for a portion of the board (see fig.3) and it would be obvious to one having ordinary skill in the art at the time invention to have modified the groove of the Cornfield device to have a portion not connected to the groove which allows the liquid to be collected but confined to a portion of the board to prevent the liquid from reaching all points on the board and this yield the predictable result of control the liquid waste. KSR
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornfield 7252255 in view of Murphy 2008/0149552A1.

Cornfield discloses the claimed invention except for strainier container.
Murphy discloses that it is was known to have a cutting board 12 with a strainer container  14 and it would be obvious to one having ordinary skill in the art at the time invention to have substituted on of the containers with a strainer container of the Cornfield device which allows the liquids to be strained which provides a known feature to the plurality of continers and that combination allows for additional features to be added to the pluarality this yield the predictable results in greater utlility. KSR
Allowable Subject Matter
Claim 6  is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The closes prior art is the art of rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE D WILSON whose telephone number is (571)272-4499. The examiner can normally be reached M-TH 6;30-4;30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO E. AVILES can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LEE D. WILSON
Examiner
Art Unit 3723



Ldw
/LEE D WILSON/Primary Examiner, Art Unit 3723                                                                                                                                                                                                        May 19, 2022